


110 HR 3905 IH: New Partnership for Development Act of

U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3905
		IN THE HOUSE OF REPRESENTATIVES
		
			October 18, 2007
			Mr. McDermott (for
			 himself, Mr. English of Pennsylvania,
			 Mr. Smith of Washington,
			 Mr. Weller of Illinois,
			 Ms. Watson,
			 Mr. Burton of Indiana,
			 Mr. Blumenauer,
			 Mr. Crowley, and
			 Mr. Meek of Florida) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committees on Foreign
			 Affairs and Financial
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for an additional trade preference program for
		  least developed countries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 New Partnership for Development Act of
			 2007.
		ITrade Preferences
			 for Least Developed Countries
			101.Trade
			 preferences
				(a)In
			 generalTitle V of the Trade Act of 1974 is amended by inserting
			 after section 506B the following:
					
						506C.Trade
				preferences for least developed countries
							(a)Duty-free-treatmentThe President shall provide duty-free
				treatment in accordance with this section for all articles from qualified
				beneficiary countries designated under subsection (b), and such articles shall
				not be subject to any quantitative limitation.
							(b)Designation of
				qualified beneficiary countries
								(1)Designated
				countriesSubject to paragraph (2), the President shall designate
				the following countries as qualified beneficiary countries for purposes of this
				section:
									(A)Countries
				determined by the Economic and Social Council of the United Nations as
				Least Developed, other than Myanmar and Sudan.
									(B)A country that is
				designated as an eligible sub-Saharan African country under section 104 of the
				African Growth and Opportunity Act.
									(2)ExclusionThe
				President may not designate a country as a qualified beneficiary country, and
				the President shall terminate the eligibility of a qualified beneficiary
				country for the preferential treatment under subsection (a), if any of the
				following applies:
									(A)The country has not adopted and maintained
				in its statutes and regulations the following rights, as defined by the
				International Labor Organization:
										(i)Freedom of
				association.
										(ii)The effective
				recognition of the right to collective bargaining.
										(iii)The elimination
				of all forms of compulsory or forced labor.
										(iv)The effective abolition of child labor and
				the prohibition on the worst forms of child labor.
										(v)The elimination of
				discrimination in respect of employment and occupation.
										(B)The country has failed to effectively
				enforce, through a sustained or recurring course of action or inaction laws
				directly related to the rights set forth in subparagraph (A) and to acceptable
				conditions of work with respect to minimum wages, hours of work, and
				occupational safety and health, in a manner affecting trade or investment
				between the United States and the qualifying beneficiary country.
									(C)The country is not
				making meaningful progress toward—
										(i)establishing a market-based economy that
				protects private property rights, incorporates an open-rules-based trading
				system, and minimizes government interference in the economy through measures
				such as price controls, subsidies, and government ownership of economic
				assets;
										(ii)establishing the rule of law, political
				pluralism, and the right to due process, a fair trial, and equal protection
				under the law;
										(iii)elimination of barriers to trade and
				investment, including by—
											(I)the provision of national treatment
				measures to create an environment conducive to domestic and foreign
				investment;
											(II)the protection of intellectual property
				(without prejudice to any rights conferred by World Trade Organization
				agreements); and
											(III)the resolution
				of bilateral trade and investment disputes;
											(iv)creating a system to combat corruption and
				bribery, such as signing and implementing the Convention on Combating Bribery
				of Foreign Public Officials and International Business Transactions;
										(v)establishing and effectively enforcing laws
				to manage natural resources in a manner that ensures that their extraction does
				not cause serious injury to the environment and peoples of the producer nation;
				and
										(vi)establishing and effectively enforcing laws
				and measures to prevent exports of illegally harvested flora or fauna,
				including by fully implementing the Convention on International Trade in
				Endangered Species of Wild Fauna and Flora.
										(D)The country
				engages in gross violations of internationally recognized human rights or fails
				to cooperate in international efforts to eliminate human rights
				violations.
									(E)The country does not provide reasonable
				access to the appropriate United States officials to investigate and monitor
				compliance with the matters set forth in subparagraphs (A) and (B), including
				by ensuring full access to worksites, workers, and managers for the completion
				of monitoring visits prescribed under section 402(b) of the Foreign Assistance
				Act of 1961.
									(3)Compliance
									(A)Actions for
				noncomplianceIf the Director
				of Competitiveness for Least-Developed Countries (established in section 401 of
				the Foreign Assistance Act of 1961) determines, based upon the annual Report
				Card on Competitiveness submitted under section 402(e) of that Act, and after
				interagency consultations and consideration of any comments by Members of
				Congress that are made upon review of such annual Report Card, or based upon
				the review and assessment of a petition submitted under section 402(d) of that
				Act, that the qualified beneficiary country is not meeting the standards
				required by subparagraphs (A), (B), (D), and (E) of paragraph (2), then—
										(i)the Director shall enter into consultations
				with the qualified beneficiary country, with the participation of worker
				representatives, in order to develop a plan with clear benchmarks to enable the
				country to comply with the provisions of subparagraphs (A), (B), (D) and (E) of
				paragraph (2);
										(ii)the Director
				shall notify the Congress of any action under clause (i); and
										(iii)if, after such consultations, a plan
				described in clause (i) cannot be developed, or such a plan is not implemented
				effectively, the President shall notify the Congress of the extent to which the
				President intends to terminate the country’s eligibility for preferential
				treatment under subsection (a).
										(B)Termination of
				eligibilityThe President may
				not terminate the eligibility of a country on any basis under paragraph (2)
				before the end of the 3-month period beginning on the date on which the
				President notifies the Congress of the President’s intention to do so.
									(C)Reinstatement of
				eligibilityThe President may
				reinstate the eligibility for preferential treatment under subsection (a) of a
				country whose eligibility has been terminated under subparagraph (A) only if
				the Director of Competitiveness for Least-Developed Countries determines, based
				upon the most recent annual Report Card on Competitiveness referred to in
				subparagraph (A) and after interagency consultations and consideration of any
				comments by Members of Congress that are made upon review of such annual Report
				Card, that the qualified beneficiary country has met the standards required by
				subparagraphs (A), (B), (D), and (E) of paragraph (2).
									(c)Eligible
				articles
								(1)Rules of
				origin
									(A)In
				generalThe duty-free treatment provided under this section shall
				apply to any article that is the growth, product, or manufacture of a qualified
				beneficiary country if—
										(i)the article is
				imported directly from a qualified beneficiary country into the customs
				territory of the United States; and
										(ii)the sum
				of—
											(I)the cost or value
				of the materials produced in 1 or more qualified beneficiary countries under
				this section, plus
											(II)the direct costs
				of processing operations performed in 1 or more qualified beneficiary
				countries,
											is not less
				than 35 percent of the appraised value of the article at the time it is
				entered.(B)Special rule for
				sub-saharan africaIn the
				case of a textile or apparel article that is the growth, product, or
				manufacture of a country described in subsection (b)(1)(B), in the 10-year
				period beginning on January 1, 2009, subparagraph (A)(ii) shall be applied by
				substituting 25 percent for 35 percent.
									(C)Determination of
				percentageFor purposes of
				determining the percentage referred to in subparagraph (A)(ii), the term
				qualified beneficiary country includes the Commonwealth of
				Puerto Rico and the United States Virgin Islands. If the cost or value of
				materials produced in the customs territory of the United States (other than
				the Commonwealth of Puerto Rico) is included with respect to an article to
				which this paragraph applies, an amount not to exceed 15 percent of the
				appraised value of the article at the time it is entered that is attributed to
				such United States cost or value may be applied toward determining the
				percentage referred to in subparagraph (A)(ii).
									(D)ExclusionsAn article shall not be treated as the
				growth, product, or manufacture of a qualified beneficiary developing country
				by virtue of having merely undergone—
										(i)simple combining
				or packaging operations, or
										(ii)mere dilution
				with water or mere dilution with another substance that does not materially
				alter the characteristics of the article.
										(E)Direct costs of
				processing operationsAs used
				in this paragraph, the term direct costs of processing
				operations—
										(i)includes, but is
				not limited to—
											(I)all actual labor
				costs involved in the growth, production, manufacture, or assembly of the
				specific merchandise, including fringe benefits, on-the-job training and the
				cost of engineering, supervisory, quality control, and similar personnel;
				and
											(II)dies, molds,
				tooling, and depreciation on machinery and equipment which are allocable to the
				specific merchandise; and
											(ii)does not include
				costs that are not directly attributable to the merchandise concerned or are
				not costs of manufacturing the product, such as—
											(I)profit; and
											(II)general expenses
				of doing business that are either not allocable to the specific merchandise or
				are not related to the growth, production, manufacture, or assembly of the
				merchandise, such as administrative salaries, casualty and liability insurance,
				advertising, interest, and salaries, commissions, or expenses of sales
				personnel.
											(2)Adjustment
				rule
									(A)Adjustment rule
				for significant apparel suppliersIn each of calendar years 2009 through
				2019, in the case of a product described in subparagraph (B) that is the
				growth, product, or manufacture of a significant apparel supplier, the
				preferential treatment under subsection (a) shall be limited to the aggregate
				square meter equivalent of such product that entered from that significant
				apparel supplier in calendar year 2007.
									(B)ProductsThe
				products referred to in subparagraph (A) are the following:
										(i)Men’s and boys’ trousers, breeches, and
				shorts made with cotton or man-made fibers.
										(ii)Women’s and
				girls’ trousers, slacks, breeches, and shorts made with cotton or man-made
				fibers.
										(iii)Men’s and boys’
				knit shirts made from cotton or man-made fibers.
										(iv)Women’s and
				girls’ knit shirts and blouses made from cotton or man-made fibers.
										(v)Men’s and boys’
				shirts, not knit, made from cotton or man-made fibers.
										(vi)Women’s and
				girls’ shirts and blouses, non-knit, made from cotton or man-made
				fibers.
										(vii)Men’s and boys’
				coats made from cotton or man-made fibers.
										(viii)Women’s and
				girls’ coats made from cotton or man-made fibers.
										(C)Alternative
				adjustment rule for significant apparel supplierIf a significant apparel supplier qualifies
				under subparagraph (D) for the competitiveness incentive for a calendar year
				after calendar year 2009, then the quantitative limitation under subparagraph
				(A) for that calendar year shall be increased by 15 percent over the
				quantitative limitation that applied to that supplier in the preceding calendar
				year.
									(D)Competitive
				incentiveA significant
				apparel supplier qualifies for the competitiveness incentive for a calendar
				year if the Director of Competitiveness for Least-Developed Countries
				established in section 401(b) of the Foreign Assistance Act of 1961 determines,
				on the basis of the annual Report Card on Competitiveness submitted under
				section 402(e) of that Act, and after meaningful interagency consultations and
				consideration of any comments by Members of Congress that are made upon review
				of such annual Report Card, that the country—
										(i)has adopted and
				maintained in its statutes and regulations, and practices thereunder, those
				labor rights set forth in subsection (b)(2)(A)(i) of this section; and
										(ii)has not failed to
				effectively enforce laws directly related to these rights and to acceptable
				conditions of work with respect to minimum wages, hours of work, and
				occupational safety and health.
										(E)Significant
				apparel supplier definedFor
				purposes of this paragraph, the term significant apparel
				supplier means Bangladesh and Cambodia.
									(d)Protection
				against transshipmentThe preferential treatment under this
				section may not be extended to textile and apparel articles imported from a
				qualified beneficiary country unless that country meets the requirements of
				section 113 of African Growth and Opportunity Act, except that in applying that
				section—
								(1)any reference to a
				sub-Saharan African country or to sub-Saharan African
				countries shall be deemed to refer to a qualified beneficiary country
				or to qualified beneficiary countries, as the case may be; and
								(2)any reference to
				section 112 shall be deemed to refer to this section.
								(e)Safeguard for
				agricultural products
								(1)In
				generalIn the case of an
				agricultural product that would otherwise be subject to a tariff-rate quota for
				which preferential treatment is claimed under this section, the President shall
				assess a duty, in the amount prescribed under paragraph (2), on imports of that
				product in excess of that tariff-rate quota if the President determines that
				the unit import price of the product when it enters the United States,
				determined on an F.O.B. basis, is less than the annual trigger price determined
				under paragraph (4).
								(2)Calculation of
				additional dutiesThe amount of the additional duty under this
				subsection shall be determined as follows:
									(A)If the difference
				between the unit import price and the trigger price is less than, or equal to,
				10 percent of the trigger price, no additional duty shall be imposed.
									(B)If the difference
				between the unit import price and the trigger price is greater than 10 percent,
				but less than or equal to 40 percent, of the trigger price, the additional duty
				shall be equal to 30 percent of the difference between the preferential tariff
				rate and the column 1 general rate of duty imposed under the HTS on like
				articles at the time the additional duty is imposed.
									(C)If the difference
				between the unit import price and the trigger price is greater than 40 percent,
				but less than or equal to 60 percent, of the trigger price, the additional duty
				shall be equal to 50 percent of the difference between the preferential tariff
				rate and the column 1 general rate of duty imposed under the HTS on like
				articles at the time the additional duty is imposed.
									(D)If the difference
				between the unit import price and the trigger price is greater than 60 percent,
				but less than or equal to 75 percent, of the trigger price, the additional duty
				shall be equal to 70 percent of the difference between the preferential tariff
				rate and the column 1 general rate of duty imposed under the HTS on like
				articles at the time the additional duty is imposed.
									(E)If the difference
				between the unit import price and the trigger price is greater than 75 percent
				of the trigger price, the additional duty shall be equal to 100 percent of the
				difference between the preferential tariff rate and the column 1 general rate
				of duty imposed under the HTS on like articles at the time the additional duty
				is imposed.
									(3)ExceptionsAn
				additional duty under this subsection shall not be assessed on an agricultural
				product if, at the time it is entered, the product is subject to import relief
				under chapter 1 of title II of this Act.
								(4)Calculation of
				trigger price
									(A)In
				generalNot later than 60 days after the date of the enactment of
				the this section, and annually thereafter, the President shall, in consultation
				with the Secretary of Agriculture, establish the annual trigger price for each
				agricultural product to which this subsection applies, and shall publish such
				prices in the Federal Register. The trigger price for a product may not be less
				than the 3-year average import price for that product.
									(B)Consultation
				with congressional committeesNot later than 30 days before
				publishing the trigger prices in the Federal Register under subparagraph (A),
				the President shall notify and consult with the Committee on Ways and Means and
				the Committee on Agriculture of the House of Representatives, and the Committee
				on Finance and the Committee on Agriculture of the Senate, with respect to the
				proposed trigger prices.
									(5)Notice to
				country concernedNot later than 60 days after the President
				first assesses additional duties under this subsection on imports of an
				agricultural product, the President shall notify the qualified beneficiary
				country where the product was grown, manufactured, or produced, in writing of
				such action and shall provide to the country data supporting the assessment of
				the additional duties.
								(6)DefinitionsIn
				this subsection:
									(A)Agricultural
				productThe term
				agricultural product means any agricultural commodity, food,
				feed, fiber, or livestock (including livestock as it is defined in section
				602(2) of the Agricultural Act of 1949 (7 U.S.C. 1471(2)) and insects), and any
				product thereof.
									(B)F.O.BThe
				term F.O.B. means free on board, regardless of the mode of
				transportation, at the point of direct shipment by the seller to the
				buyer.
									(C)HTSThe
				term HTS means the Harmonized Tariff Schedule of the United
				States.
									(D)Unit import
				priceThe term unit import price means the price
				expressed in dollars per kilogram.
									(f)Monitoring
				African textile and apparel trade
								(1)ITC
				reportsNot later that 9
				months after the date on which this section takes effect, and every 6 months
				thereafter, the International Trade Commission shall submit a report to the
				Congress on trade flows of textile and apparel products between qualified
				beneficiary countries and the United States. The report shall include the
				Commission’s determination, to the extent possible, of how the preferences
				provided under this section have benefitted sub-Saharan African countries and
				those countries that are not sub-Saharan African countries. The report shall
				include—
									(A)an analysis of the
				impact that the removal of quotas on imports of apparel products of the
				People’s Republic of China has had on trade between qualifying beneficiary
				countries and the United States; and
									(B)an analysis of the
				impact that imports from other large apparel exporting nations, such as India
				and Vietnam, has had on trade between qualifying beneficiary countries and the
				United States..
									(2)Congressional
				hearingsAt least once each
				Congress, the Committee on Ways and Means of the House of Representatives and
				the Committee on Finance of the Senate shall hold public hearings to review the
				impact of this section, and in particular, to understand how this section is
				affecting sub-Saharan African countries and to explore the need for any policy
				changes to further enable the preservation and expansion of the level of
				apparel exports from qualifying beneficiary countries.
								(g)Effective date
				and continuation of programThis section shall take effect on
				January 1, 2009. Section 505 does not apply to the preferential treatment
				provided under this
				section.
							.
				(b)Conforming
			 amendmentThe table of contents for the Trade Act of 1974 is
			 amended by inserting after the item relating to section 506B the following new
			 item:
					
						
							506C. Trade preferences for
				least-developed
				countries.
						
						.
				IIGeneralized
			 System of Preferences 
			201.Sense of
			 Congress concerning Generalized System of PreferencesIt is the sense of the Congress that the
			 Generalized System of Preferences program under title V of the Trade Act of
			 1974 (19 U.S.C. 2461 et seq.) is an important program that can assist
			 development and the extension of the program before 2009 provides Congress with
			 an opportunity to examine ways that the program can better assist developing
			 countries and vulnerable economies in part by considering issues relating to
			 eligibility criteria, qualifying articles, competitive need limitations, and
			 permanency under the program.
			202.Sense of
			 Congress concerning India, China, and the OECDIt is the sense of the Congress that—
				(1)the benefits provided under title I of this
			 Act can be multiplied if India, the People’s Republic of China, and the
			 majority of countries that are members of the Organization for Economic
			 Cooperation and Development provide market access that is substantially similar
			 to that provided under title I; and
				(2)it should be a
			 priority of the President to take action to secure such market access.
				IIIAssistance to
			 leverage trade preferences for least developed countries 
			301.Assistance to
			 leverage trade preferences for least developed countriesPart I of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2151 et seq.) is amended by adding after chapter 3 the following new
			 chapter:
				
					4Assistance to
				leverage trade preferences for least developed countries 
						401.Office of Trade
				and Competitiveness for Least Developed Countries
							(a)EstablishmentThere shall be established within the
				United States Agency for International Development an independent Office of
				Trade and Competitiveness for Least Developed Countries (hereinafter in this
				chapter referred to as the Office) that will be responsible for
				planning, developing, and coordinating trade capacity-building and
				competitiveness programs for least developed countries.
							(b)Director and
				staff
								(1)DirectorThe
				head of the Office shall be the Director of Trade and Competitiveness for Least
				Developed Countries (hereinafter in this chapter referred to as the
				Director). The Director shall report directly to the
				Administrator of the United States Agency for International Development.
								(2)StaffThe
				Office shall include staff that includes jurists and an inspectorate staff with
				expertise in assessing compliance with the eligibility requirements of least
				developed countries under section 506C of the Trade Act of 1974.
								402.General
				duties
							(a)Study on
				competitiveness of least developed countries; authorization of assistance;
				coordination and consultation
								(1)Study
				requiredIn consultation with
				the heads of appropriate departments and agencies of the Federal Government,
				and not less than once every three years, the Director shall conduct and submit
				to Congress a study on the competitiveness of least developed countries.
								(2)Matters to be
				includedThe study required by paragraph (1) shall include a
				detailed description for each least developed country that—
									(A)identifies sectors
				of the economy of the country with the greatest potential for growth and
				poverty reduction, including through export sales;
									(B)identifies
				barriers, both domestically and internationally, that are impeding growth and
				poverty reduction in sectors identified under subparagraph (A); and
									(C)makes
				recommendations on how the United States Government and the private sector can
				provide technical assistance to the country to assist the country in
				dismantling the barriers and in promoting investment in sectors identified
				under subparagraph (B).
									(3)Authorization of
				assistanceThe President is
				authorized to provide assistance to least developed countries for the purposes
				of dismantling barriers that are impeding growth in the economic sectors of
				such countries.
								(4)Coordination and
				consultation
									(A)In
				generalThe Director shall coordinate trade capacity building
				programs carried out by the United States Agency for International Development
				in least developed countries.
									(B)Trade capacity
				coordinating committee for least developed countriesThe President shall establish a Trade
				Capacity Coordinating Committee for Least Developed Countries for the purpose
				of coordinating implementation of trade capacity building programs that are
				carried out by Federal departments and agencies (other than the United States
				Agency for International Development) in least developed countries. The
				Committee shall be composed of the following individuals or their
				designees:
										(i)The Director, who
				shall serve as chairperson of the Committee.
										(ii)The United States
				Trade Representative.
										(iii)The Secretaries
				of Agriculture, Commerce, Treasury, and State.
										(iv)The head of any
				other Federal department or agency that the President determines to be
				appropriate.
										(b)Monitoring
				working conditions
								(1)In
				generalIn conjunction with
				civil society partners in least developed countries with demonstrated expertise
				in labor rights matters, such as labor leaders, and together with other
				relevant international organizations, the Director, the Secretary of Labor (or
				the Secretary’s designee), and the Secretary of State (or the Secretary’s
				designee) shall work together to assess compliance by such least developed
				countries with labor rights described in subparagraphs (A) and (B) of section
				506C(b)(2) of the Trade Act of 1974, and with national labor laws, including
				rights directly related to core labor rights and acceptable conditions of work,
				and such assessments shall include information available from the International
				Labor Organization, other interested parties, country and worksite visits that
				include confidential worker and worker representative interviews, meetings with
				management, visits to workplaces, collection and review of relevant
				documents.
								(2)ReportsThe Director, in coordination with the
				Secretary of Labor, or the Secretary’s designee, shall monitor the working
				conditions in least developed countries and prepare reports with findings and
				recommendations to improve such working conditions which may also be presented
				to employers, who shall be urged to sign and return such reports to the
				Director and Secretary indicating any provisions with which they
				disagree.
								(c)Workforce
				competitiveness programIn
				conjunction with civil society partners in least developed countries with
				demonstrated expertise in labor rights matters, such as labor leaders, and
				together with other relevant international organizations, the Director and the
				Secretary of Labor (utilizing the capacity of the Bureau of International Labor
				Affairs) shall establish a workforce competitiveness program for least
				developed countries to—
								(1)provide assistance
				for drafting laws and regulations to adopt and maintain labor rights as
				described in section 506C(b)(2)(A) of the Trade Act of 1974;
								(2)increase the
				capacity of employers, workers, and their respective organizations to improve
				working conditions, particularly in the garment sector and for female workers,
				including by providing targeted technical and capacity building assistance
				directly to civil society partners in least developed countries with
				demonstrated expertise in labor rights matters, such as labor unions;
								(3)increase worker
				awareness of labor rights as described in section 506C(b)(2)(A) of the Trade
				Act of 1974, and worker rights under national laws, including those directly
				related to such core labor rights and acceptable conditions of work with
				respect to minimum wages, hours of work, and occupational safety and
				health;
								(4)build the capacity of government officials
				to ensure greater compliance with labor rights described in section
				506C(b)(2)(A) of the Trade Act of 1974 and national labor laws, including those
				directly related to such labor rights and acceptable conditions of work with
				respect to minimum wages, hours of work, and occupational safety and health;
				and
								(5)develop projects
				and programs with the International Labor Organization and other private sector
				and civil society groups and labor unions to meet the objectives of an improved
				labor law framework and enhanced compliance with labor rights as described in
				506C(b)(2)(A) of the Trade Act of 1974 and the labor laws of least developed
				countries, including those directly related to such core labor rights and
				acceptable conditions of work with respect to minimum wages, hours of work, and
				occupational safety and health.
								(d)Public
				petitionsThe Director
				shall—
								(1)provide for the submission and receipt of
				public petitions from interested parties at any time on labor rights matters
				(and take reasonable steps to ensure that such parties are aware of such
				opportunity) arising in a least developed country and related to compliance
				with the labor rights eligibility criteria in subparagraphs (A), (B), and (D)
				of section 506C(b)(2) of the Trade Act of 1974, which may include reference to
				specific worksites and employers;
								(2)immediately upon
				receipt of such petitions, review the petitions, as appropriate, by conducting
				labor rights monitoring visits described in subsection (b) to investigate the
				matter, and hold a public hearing on the reviews of the petitions and
				investigations; and
								(3)upon review of such petition and not less
				than 60 days after receipt, the Director shall publicly issue a reasoned
				assessment of the merits, including a determination, after meaningful
				inter-agency consultation, regarding whether the labor rights matters raised in
				the petition constitute a violation of the requirements of subparagraphs (A),
				(B), and (D) of section 506C(b)(2) of the Trade Act of 1974.
								(e)Annual report
				card on competitivenessThe
				Administrator of the United States Agency for International Development shall
				submit to Congress a report, to be known as the Report Card on
				Competitiveness, which shall be considered in the evaluation of
				eligibility of least developed countries for assistance under this chapter, and
				which describes—
								(1)the activities and progress of the Office
				and the Trade Capacity Coordinating Committee for Least Developed Countries
				toward dismantling the key barriers identified in the study under subsection
				(a);
								(2)the extent to
				which least developed countries have adopted and maintained in their laws the
				core labor rights as described in section 506C(b)(2)(A) of the Trade Act of
				1974;
								(3)whether least
				developed countries are meeting the requirements of subparagraphs (B), (D), and
				(E) of section 506C(b)(2) of the Trade Act of 1974;
								(4)a syntheses of the
				monitoring visit reports prepared under subsection (b), which shall include the
				names of the worksites visited and the findings and recommendations pertaining
				to each with respect to compliance with labor rights, as detailed in section
				506C(b)(2)(A) of the Trade Act of 1974, and with respect to national labor law,
				including those directly related to labor rights and acceptable conditions of
				work;
								(5)reasoned
				assessments of the merits of any public petitions on labor rights matters
				submitted during the preceding year under subsection (d);
								(6)the activities
				undertaken by the Office and, to the extent possible, by public and private
				entities with respect to the workforce competitiveness program under subsection
				(c);
								(7)whether countries
				meet the requirements of the competitiveness incentive established under
				section 506C(c)(2)(D) of the Trade Act of 1974, and what challenges remain in
				each least developed country; and
								(8)the activities and
				progress the Office has achieved in implementing sections 403 through 405 of
				this Act and title IV of the New Partnership for Development Act of 2007 and
				detail any key constraints that impact the Office’s ability to carry out the
				duties described in this chapter.
								403.Assistance for
				capacity building for small and medium enterprises
							(a)Assistance
				authorizedThe Director, in
				consultation with the Administrator of the Small Business Administration and
				the United States African Development Foundation, shall provide assistance to
				promote capacity building for small and medium enterprises in least developed
				countries.
							(b)Activities
				supportedAssistance provided under subsection (a) shall, to the
				maximum extent practicable, be used to carry out the following
				activities:
								(1)Provide quality
				training, counseling, and access to financial resources to enable qualified
				small and medium enterprises to present well-developed business plans to
				financial institutions for the purpose of accessing capital.
								(2)Provide
				counseling, training, and technical assistance in all aspects of small business
				management, including marketing and production, to qualified small and medium
				enterprises.
								(3)Provide management
				assistance to current and prospective owners of small and medium
				enterprises.
								(4)Partner with
				financial institutions and international financial institutions to provide loan
				guarantees for qualified small and medium enterprises.
								(5)Develop programs to
				help qualified small and medium enterprises to understand export opportunities
				that may exist, including trade preferences programs similar to the program
				established under section 506C of the Trade Act of 1974.
								(6)Outreach activities to current and
				prospective female entrepreneurs to provide assistance related to launching or
				growing small businesses, particularly to female entrepreneurs who can create
				employment opportunities to those in poverty.
								(7)Provide guidance to
				qualified small and medium enterprises on developing and protecting
				intellectual property.
								404.Assistance for
				capacity building for agriculture
							(a)Assistance
				authorizedThe Director, in
				consultation with the Secretary of Agriculture, shall provide assistance to
				promote capacity building for farmers in least developed countries.
							(b)Activities
				supportedAssistance provided under subsection (a) shall, to the
				maximum extent practicable, be used to carry out the following
				activities:
								(1)Develop and
				facilitate value-added agricultural processing activities.
								(2)Develop a
				comprehensive plan for the expansion and diversification of agricultural trade
				between and among least developed countries and the United States.
								(3)Arrange trade and
				investment missions to least developed countries to generate joint venture
				investment and marketing agreements among farmers in least developed countries
				and the United States.
								(4)Improve market
				access for United States agricultural products and equipment by—
									(A)strengthening the
				capacity of agricultural producer organizations in least developed countries to
				identify agricultural equipment and supply needs;
									(B)working with
				financial institutions in least developed countries to remove obstacles that
				inhibit export credit guarantee programs; and
									(C)facilitating
				access for ports of entry and warehouse facilities in least developed
				countries.
									405.Assistance for
				capacity building for financial institutions and promoting investment
							(a)Assistance
				authorizedThe Director, in
				consultation with the Secretary of Commerce, shall provide assistance to
				promote capacity building for financial institutions and promoting investment
				in least developed countries.
							(b)Activities
				supportedAssistance provided under subsection (a) shall, to the
				maximum extent practicable, be used to carry out the following
				activities:
								(1)Promote business
				partnerships between entrepreneurs in least developed countries and the United
				States.
								(2)Host conferences and initiate two-way trade
				missions to discover and encourage opportunities for private sector cooperation
				between least developed countries and the United States.
								(3)Assist United
				States firms fully understand the risks and opportunities of doing business in
				least developed countries and developing tools and mechanisms to reduce such
				risks and enhance such opportunities, in part by seeking to establish a
				business council among least developed countries and the United States that
				consists of prominent, experienced business persons from least developed
				countries and the United States.
								(4)Facilitate the
				development of modern commercial and manufacturing technology to least
				developed countries for the purpose of expanding commercial
				opportunities.
								(5)Promote the
				establishment of lending programs of financial institutions for small and
				medium enterprises by establishing effective credit risk management systems in
				least developed countries to improve the quality of the assets of such
				financial institutions and the ability of such financial institutions to
				research and assess overall credit risk.
								(6)Promote the
				development of qualified small and medium enterprises that are located in rural
				and peri-urban areas by carrying out capacity-building activities for
				micro-enterprise business associations and microfinance networks.
								406.Least developed
				country definedFor purposes
				of this chapter, the term least developed country means a
				country described in subsection (b)(1)(A) or (B) of section 506C of the Trade
				Act of 1974, irrespective of whether or not the country is initially or
				subsequently excluded from eligibility for preferential treatment under
				subsection (a) of such section.
						407.Authorization
				of appropriations
							(a)In
				generalTo carry out this chapter, there are authorized to be
				appropriated to the Director $250,000,000 for each of the fiscal years 2009
				through 2018.
							(b)PriorityOf
				the amounts appropriated pursuant to the authorization of appropriations under
				subsection (a)—
								(1)for each of the fiscal years 2009 through
				2013, the Director shall give priority to providing assistance under sections
				403 through 405 to least developed countries that are sub-Saharan African
				countries, Haiti, and countries that qualify for competitiveness incentives
				under section 506C(c)(2)(D) of the Trade Act of 1974;
								(2)for each of the fiscal years 2014 through
				2018, the Director shall give priority to providing assistance under sections
				403 through 405 to least developed countries that qualify for competitiveness
				incentives under section 506C(c)(2)(D) of the Trade Act of 1974; and
								(3)for each of the fiscal years 2009 through
				2018, not less than 20 percent of such amounts shall be used to carry out
				subsections (b) through (d) of section
				402.
								.
			IVAid
			 for Trade Fund
			401.Aid for Trade
			 Fund
				(a)EstablishmentThe President is authorized to instruct the
			 United States Executive Directors of each international financial institution
			 (as defined in section 1702(c)(2) of the International Financial Institutions
			 Act) to use the voice, vote, and influence of the United States to establish a
			 fund, to be known as the Aid for Trade Fund (hereinafter in this
			 section referred to as the Fund), which meets the requirement of
			 subsection (b) of this section.
				(b)Activities of
			 FundThe requirement of this
			 subsection is that the Fund must make grants to least developed countries and
			 regional organizations that consist of a majority of such least developed
			 countries in order to—
					(1)finance
			 infrastructure projects to increase economic diversification through trade in
			 such least developed countries; and
					(2)fulfill United
			 States commitments at the World Trade Organization with respect to
			 trade-capacity building of such least developed countries.
					(c)Authorization of
			 appropriationsFor
			 contributions to the Fund on behalf of the United States, there are authorized
			 to be appropriated to the President $100,000,000 for each of the fiscal years
			 2008 through 2017.
				402.Assistance to
			 develop large-scale engineering infrastructure projects
				(a)Assistance
			 authorizedThe Director of
			 the Office of Trade and Competitiveness for Least Developed Countries
			 (established under section 401 of the Foreign Assistance Act of 1961 (as added
			 by section 301 of this Act)) in the United States Agency for International
			 Development shall work closely with relevant departments and agencies of the
			 Federal Government, international financial institutions, and appropriate
			 regional economic and political communities to develop and coordinate the
			 development of not less than four annual large-scale engineering infrastructure
			 projects in least developed countries or other countries that primarily—
					(1)improves the
			 ability of farmers and small and medium enterprises to communicate and
			 transport goods and services;
					(2)improve the
			 distribution of food, electricity, and water; and
					(3)improve the
			 provision of health care and education to the inhabitants of the beneficiary
			 country.
					(b)Additional
			 requirementIn carrying out subsection (a), the Director shall
			 promote and facilitate local, bilateral, and multilateral private and public
			 sources of financing for such infrastructure projects and consider the
			 importance of sustainability of the project and its impact on the promotion of
			 poverty reduction and equality for women and vulnerable populations.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 President $150,000,000 for each of the fiscal years 2009 through 2018 to carry
			 out this section.
				403.Least developed
			 country definedFor purposes
			 of this title, the term least developed country means a country
			 described in subsection (b)(1)(A) or (B) of section 506C of the Trade Act of
			 1974 (as added by section 101 of this Act), irrespective of whether or not the
			 country is initially or subsequently excluded from eligibility for preferential
			 treatment under subsection (a) of such section
			
